Citation Nr: 0532696	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of trauma to 
the lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's claim was remanded by the Board for further 
development in November 2004.  The development has been 
completed and the veteran's claim is now ready for review.


FINDING OF FACT

The veteran has frequent low back pain and severe limitation 
of motion of the lumbar spine, but he does not have ankylosis 
of the lumbar spine, more than severe intervertebral disc 
syndrome, or neurological impairment in either lower 
extremity; in addition, his low back disability has not 
resulted in any incapacitating episodes necessitating bedrest 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
residuals of trauma to the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
Diagnostic Codes 5285 to 5293, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5235 to 5243 
(effective from September 26, 2003); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided the required notice by letter mailed 
in July 2002, prior to the RO's initial adjudication of his 
claim.  The July 2002 letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
the RO did not specifically request the veteran to submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The Board also notes that the veteran has been provided 
several VA medical examinations.  His VA outpatient medical 
records and his pertinent private medical records have been 
obtained.  The veteran has also testified at a hearing before 
a hearing officer.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  In fact, in March 2005 the veteran 
stated that there had been no new hospitalizations or medical 
treatment since that documented in the evidence of record.  
The Board is also unaware of any outstanding evidence that 
could be obtained to substantiate the veteran's claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).

The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  The VA General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003.  
However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date 
of that change.  In this case the revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured, a 10 percent 
evaluation if it is mild, or a 20 percent evaluation if it is 
moderate with recurring attacks.  A 40 percent evaluation is 
authorized for intervertebral disc syndrome if it is severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Where symptoms are 
severe with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The Rating Schedule prior to September 23, 2003, also 
provided rating criteria for limitation of motion of the 
lumbar spine.  A disability rating of 10 percent was 
warranted where limitation of motion was slight, 20 percent 
where limitation of motion was moderate, and 40 percent where 
limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 23, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).

Effective September 26, 2003, the regulations for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic code.  The September 2003 regulatory 
amendments provide a general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating;

For unfavorable ankylosis of the entire thoracolumbar spine, 
a 50 percent disability rating is assigned;

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent disability rating is assigned;

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, a 
30 percent disability rating is assigned;

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent disability rating is warranted; and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height, a 10 percent disability rating is assigned.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, lateral flexion 
is zero to 30 degrees, and rotation is zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion. 3 8 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
3.

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 4.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note Five.

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

History and Analysis

In July 2002, the veteran submitted his claim for a rating in 
excess of 40 percent for his service-connected residuals of 
trauma to the lumbosacral spine.  At his August 2003 hearing 
the veteran stated that he had never been hospitalized for 
his low back disability.  He reported constant back pain and 
asserted that he should be granted a higher rating for his 
low back disability.  The veteran testified that he worked 
for his son and that he did not think that he could work 
otherwise.  He stated that he could sit down, or get up and 
walk, when he felt like it.  

The VA examinations in August 2002, February 2003, July 2005, 
and September 2005 note that the veteran complained of 
constant pain in his back.  The veteran reported that he had 
never had any back surgery.  He denied any numbness, 
tingling, or weakness in his lower extremities.  The veteran 
denied any bowel or bladder incontinence.  The examinations 
revealed from moderate to severe limitation of motion of the 
lumbar spine, with pain at the limits of motion.  No muscle 
spasm or radiculopathy was noted.  The September 2005 VA 
examiner diagnosed intervertebral disc syndrome, multilevel 
degenerative arthritis, and L5-S1 spondylolisthesis.  The 
examiner noted that the veteran had chronic, unrelenting, low 
grade pain, aggravated by almost any activity other than 
lying down.  He opined that the veteran's low back condition 
would prohibit the veteran from working as a mechanic, but 
that the veteran could continue working at a desk.  

A private orthopedic examination in April 2004 revealed that 
the veteran had intact sensation to light touch throughout 
the lower extremities.  The veteran's gait was brisk and non 
antalgic.  Flexion at the waist brought pain.  Extension and 
bilateral rotation did not seem to bother the veteran very 
much.  Straight leg raise test was negative.  The veteran was 
not particularly tender in the lumbar spine or sacrum.

The VA outpatient records show complaints and treatment for 
low back pain.

With respect to Diagnostic Code 5293 in effect prior to 
September 23, 2002, none of the VA examination reports, VA 
outpatient records, or private medical records indicate that 
the veteran has more than severe intervertebral disc sydrome.  
In fact the VA examinations in August 2002, July 2005, and 
September 2005, all noted that the veteran did not experience 
radiculopathy.  Accordingly, the veteran is not entitled to a 
rating in excess of 40 percent under the criteria for 
intervertebral disc sydrome in effect prior to September 23, 
2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

With respect to the regulations in effect prior to September 
26, 2003, the veteran's current 40 percent rating is the 
maximum rating available under Diagnostic Code 5295, for 
lumbosacral strain.  This 40 percent rating is also the 
maximum rating assignable under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine. 

The veteran clearly has useful remaining motion of the lumbar 
spine so a higher rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  Accordingly, a 40 
percent disability evaluation is the maximum rating warranted 
for the orthopedic manifestations of his lumbar spine under 
the criteria in effect prior to September 26, 2003.

With regard to the criteria in effect since September 26, 
2003, the Board notes that an evaluation in excess of 40 
percent is not warranted for the orthopedic manifestations of 
the disability because the veteran retains useful motion of 
the lumbar spine.  

With respect to neurological manifestations, the Board notes 
that the veteran had no objective sensory deficits and no 
weakness of the muscles.  He has not been shown to have any 
radiculopathy.  In addition, there have been no 
incapacitating episodes necessitating bedrest prescribed by a 
physician.  Therefore, the Board finds that that a 
compensable evaluation for neurological manifestations of the 
veteran's low back disorder is not warranted under the former 
or current criteria.  

The Board has also considered whether the case should be With 
respect to neurological manifestations, the Board notes that 
the veteran had no objective sensory deficits and no weakness 
of the muscles.  He has not been shown to have any 
radiculopathy.  In addition, there have been no 
incapacitating episodes necessitating bedrest prescribed by a 
physician.  Therefore, the Board finds that that a 
compensable evaluation for neurological manifestations of the 
veteran's lumbar spine disorder is not warranted under the 
former or current criteria.  

Since the preponderance of the evidence is against a higher 
rating for the veteran's low back disability under the 
current and the former criteria for the evaluation of 
diseases and injuries of the spine, an increased rating is 
not warranted.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to an increased rating for residuals of trauma to 
the lumbosacral spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


